DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a rotating unit” configured to rotate in claim 1, “a moving unit” configured to move in claim 1, “a connecting unit” configured to connect in claim 1 “an angle adjusting unit” configured to adjust in claim 4, “a height adjusting unit” configured to adjust in claim 4, “an operating table fixing unit” configured to fix in claim 5, “a surgical portion fixing unit” configured to fix in claim 6, “a imaging unit” for imaging in claim 7, “a first driving unit” configured to move in claim 9, “a second driving unit” configured to move in claim 9, “a third driving unit” configured to move in claim 9, “a first rotational driving unit” configured to rotate in claim 10, “a second rotational driving unit” configured to rotate in claim 10, “a surgical instrument detecting unit” configured to detect in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, 12 and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Kilroy (20150025549).

As to claim 1, Kilroy discloses: A stereotactic surgery robot (device of figures 4-7) comprising: a rotating unit (106) configured to have a surgical instrument (instrument is attached at end of 200, see paragraph 0143) that is attachable thereto (see figures 4-7), and configured to rotate the surgical instrument on at least one of two rotational axes 

As to claim 2, Kilroy discloses the invention of claim 1, Kilroy further discloses: wherein the two rotational axes includes a first rotational axis perpendicular to the operating table (axis 136) and a second rotational axis perpendicular to the first rotational axis (axis 140, see figure 4).

As to claim 3, Kilroy discloses the invention of claim 1, Kilroy further discloses: wherein the surgical portion support unit comprises a connecting unit (220) that is detachably connected to the moving unit ( through its interaction with 218, see paragraph 0160).

As to claim 4, Kilroy discloses the invention of claim 3, Kilroy further discloses: wherein the surgical portion support unit further comprises a posture adjusting unit (202, 

As to claim 5, Kilroy discloses the invention of claim 4, Kilroy further discloses: wherein the surgical portion support unit further comprises an operating table fixing unit (218 fixes the rest of the device to the operating table when attached to 106) configured to detachably fix the posture adjusting unit to the operating table (via its interaction with 106) while being connected to the posture adjusting unit (connected to posture unit all the time).

As to claim 6, Kilroy discloses the invention of claim 5, Kilroy further discloses: further comprising a surgical portion fixing unit (204/222) configured to be fixedly disposed in the surgical portion support unit (see figure 8) and configured to fix the surgical portion to prevent a movement of the surgical portion (fixes device in place at a proper position see paragraph 0162).

As to claim 7, Kilroy discloses the invention of claim 6, Kilroy further discloses: wherein the surgical portion fixing unit comprises a surgical portion fixing frame (222) and a surgical portion fixing pin (pin at 232), and wherein the surgical portion fixing frame is configured in a shape to prevent the surgical portion fixing frame from blocking a feature region (region above target site) when an imaging unit forms an image of the 

As to claim 9, Kilroy discloses the invention of claim 1, Kilroy further discloses: wherein the moving unit comprises: a first direction driving unit (130) configured to move along a first linear axial direction (144) of the three linear axes; a second direction driving unit (104) configured to move along a second linear axial direction (142) of the three linear axes while being connected to the first direction driving unit (see figure 6); and KIM-0020-CA-KY46a third direction driving unit (120) configured to move along a third linear axial direction (axis direction parallel to 144 that 120 moves through when 130 moves) of the three linear axes while being connected to the second direction driving unit (see figure 6).

As to claim 10, Kilroy discloses the invention of claim 1, Kilroy further discloses: wherein the rotating unit comprises: a first rotational driving unit (126) configured to rotate on a first rotational axis (134) of the two rotational axes while one end of the first rotational driving unit is connected to the moving unit (see figures 4-7); and a second rotational driving unit (114) configured to rotate on a second rotational axis (138) of the two rotational axes while one end of the second rotational driving unit is connected to the other end of the first rotational driving unit (see figure 5) and while the surgical instrument is attached to the other end of the second rotational driving unit (via 114,s attachment to 200).



As to claim 14, Kilroy discloses the invention of claim 9, Kilroy further discloses: wherein the rotating unit comprises: wherein the third direction driving unit has a hole centered on a first rotational axis (134) of the two rotational axes (see hole in figure 4-6 where it allows connection and rotation for element 106, hole allows connection with 122 and passes around 134).

Claim(s) 1, 9 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by another interpretation of Kilroy (20150025549).

As to claim 1, Kilroy discloses: A stereotactic surgery robot (device of figures 4-7) comprising: a rotating unit (202,220, 204,222, 224,234,226) configured to have a surgical instrument (instrument is attached at end of 200, see paragraph 0143) that is attachable thereto (see figures 4-7), and configured to rotate the surgical instrument on at least one of two rotational axes (see axis’s in figure 8) according to an entry posture of the surgical instrument (see figure 5); a moving unit (130, 104, 120 and 106) configured to move the rotating unit in a direction of at least one of three linear axes according to a position of a surgical target (see axis possibilities in figure 6, 144, 142 

As to claim 9, Kilroy discloses the invention of claim 1, Kilroy further discloses: wherein the moving unit comprises: a first direction driving unit (130) configured to move along a first linear axial direction (144) of the three linear axes; a second direction driving unit (104) configured to move along a second linear axial direction (142) of the three linear axes while being connected to the first direction driving unit (see figure 6); and KIM-0020-CA-KY46a third direction driving unit (106) configured to move along a third linear axial direction (axis direction perpendicular to both 144 and 142) of the three linear axes while being connected to the second direction driving unit (see figure 6). Examiner notes device 106 is structured to be able to move 200 in a linear axis direction perpendicular to the other axis’s 144 and 142. 

As to claim 11, Kilroy discloses the invention of claim 9, Kilroy further discloses: where the first to third linear axial directions are perpendicular to each other (see figures 6-8. Examiner notes device 106 is structured to be able to move 200 in a linear axis direction perpendicular to the other axis’s 144 and 142. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kilroy (20150025549) in view of Wakai (20160136810). 

As to claim 13, Kilroy discloses the invention of claim 12, Kilroy fails to directly disclose: wherein a surgical instrument detecting unit for detecting the mounting of the surgical instrument is further attached to the other end of the second rotational driving unit.
In the same field of endeavor, namely medical robotic devices, Wakai teaches its well known to use surgical instrument detecting unit (20) for detecting the mounting of the surgical instrument  (paragraph 0083).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the surgical instrument detecting unit that uses the magnetic reading system to identity tools as taught by Wakai to the tool attaching element of Kilroy to enable the user to detect the tool being sued and change the robotic operating instructions accordingly.  Examiner note’s once the combination is .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,363,106. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully contained within the claim of the patent application.

16/440611 claims

1
3 
4
5
6
7
8
9
10,363,106 claims
1
2
3
4
5
6
4
1


16/440611 claims

10
11
12
13
14
10,363,106 claims
1
8
9
10
11


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a terminal disclaimer was filed to overcome the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with claim 1 and all other claims from which claim 8 depends, no art on record could be found to teach: an insulating unit interposed between the surgical portion fixing frame and the surgical portion support unit. The closest art found was Kilroy (20150025549). Kilroy does not disclose an insulating unit in the device, and pacing one specifically between the surgical portion fixing frame and the surgical portion support unit would have been hindsight since no specific teaching could be found. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jinno (9,844,416): teaches multiple movements with robotic arm
Auld (20170135771): teaches robot with multiple linear axis movements

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771